THAYER, Circuit Judge.
I concur in the order affirming the decree of the Circuit Court for the following reasons:
The action is one in equity to obtain a decree canceling a mining lease and declaring a forfeiture of the same for the reasons stated in the foregoing opinion. The general rule is that courts of equity will not lend their aid to enforce forfeitures, but will leave a complainant who. is insisting upon a forfeiture to enforce his rights at law, where they can usually be enforced without difficulty if a forfeiture has been incurred. Courts of equity abhor forfeitures, and will frequently *900grant relief against them, whereas they will rarely, if ever, lend their aid to enforce a forfeiture.
But, aside from the foregoing view, the assignment of the mining lease to the Lanyon Zinc Company, which the complainants seek to have declared null and void, was not void, although the last-mentioned company had not, at the time the assignment was executed, taken all of the steps necessary to qualify it to engage in business in the state of Kansas. The assignment, when executed, vested in the assignee of the lease all the right, title, and interest of the assignor, and these complainants are not in a position which entitles them to challenge the validity of the assignment. If it is vulnerable to attack on the part of any one, it can only be assailed by the state of Kansas, and the state has not seen fit to move in the matter, but has actually granted the assignee of the lease a license to transact business in that state. It is a general rule that when a corporation acquires property without adequate authority, the act being simply ultra vires and not a prohibited act, no one but the state which imposed a limitation on the powers of the grantee can challenge the grant. Chambers v. City of St. Louis, 29 Mo. 543, 576, 577; St. Louis Drug Co. v. Robinson, 81 Mo. 18, 26; National Bank v. Matthews, 98 U. S. 621, 25 L. Ed. 188; Grant v. Henry Clay Coal Co., 80 Pa. 208; Fritts v. Palmer, 132 U. S. 282, 10 Sup. Ct. 93, 33 L. Ed. 317. This rule of law is certainly applicable to the case in hand, and should preclude the complainants from questioning the validity of the assignment whereby the Lanyon Zinc Company acquired a title to the mining lease in question. It' is really no concern of these complainants whether the assignment of the lease was valid or otherwise, since neither the state of Kansas nor the assignor has seen fit to challenge it.
For the reasons fully stated in the opinion in chief, I concur in the view that the rental for the year beginning April 10, 1899, and ending April 9, 1900, was paid in due season to preserve all of the rights of the Lanyon Zinc Company in and to the lease in question.